 1 Jahan C. Sagafi (Cal. Bar No. 224887)                 Jamie D. Wells (SBN 290827)
     Rachel Dempsey (Cal. Bar No. 310424)                MCGUIREWOODS LLP
 2 OUTTEN & GOLDEN LLP                                   Two Embarcadero Center
     One California Street, 12th Floor                   Suite 1300
 3 San Francisco, CA 94111                               San Francisco, CA 94111-3821
 4 Telephone: (415) 638-8800                             Telephone: 415.844.9944
   Facsimile: (415) 638-8810                             Facsimile: 415.844.9922
 5 jsagafi@outtengolden.com
   rdempsey@outtengolden.com                             K. Issac deVyver (pro hac vice)
 6                                                       Karla Johnson (pro hac vice)
     Ossai Miazad (pro hac vice)                         Tower Two-Sixty
 7 Michael N. Litrownik (pro hac vice)                   260 Forbes Avenue
 8 685 Third Avenue, 25th Floor                          Suite 1800
   New York, NY 10017                                    Pittsburgh, PA 15222
 9 Telephone: (212) 245-1000                             Telephone: 412.667.6000
   Facsimile: (646) 509-2060                             Facsimile: 412.667.6050
10 om@outtengolden.com
   mlitrownik@outtengolden.com
11
12    Attorneys for Plaintiff and the Proposed Classes    Attorneys for Wells Fargo Bank, N.A.

13
                                 UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15
16
   EDUARDO PEÑA, individually and on behalf              CASE NO: 3:19-cv-04065-MMC
17 of all others similarly situated,
                                                         JOINT STIPULATION AND [PROPOSED]
18                 Plaintiff,                            ORDER TO STAY CASE PENDING
                                                         FURTHER DISCUSSIONS OF
19 vs.                                                   RESOLUTION

20
     WELLS FARGO BANK, N.A.,
21
                   Defendant.
22
23
24
25
26
27
28
     JOINT STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING FURTHER DISCUSSIONS OF
                                         RESOLUTION
 1          Pursuant to Northern District of California Civil Local Rules 7-11 and 7-12 and the

 2 Court’s Standing Order, Defendant Wells Fargo Bank, N.A. (“Defendant”) through counsel, with
 3 the agreement of counsel for Plaintiff Eduardo Peña (“Plaintiff”), hereby stipulate as follows:
 4                                               RECITALS

 5          WHEREAS, Plaintiff, a DACA recipient, brought this class action lawsuit alleging Wells

 6 Fargo engaged in lending discrimination in violation of 42 U.S.C. § 1981 (“Section 1981”),
 7 violations of the Equal Credit Opportunity Act, 15 U.S.C. § 1691, et, seq (“ECOA”) and the Fair
 8 Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”);
 9          WHEREAS, Wells Fargo’s response to Plaintiff’s Second Amended Complaint is currently

10 due February 7, 2020;
11          WHEREAS, on January 30, 2020 the Court entered an order approving the Parties’ Joint

12 Stipulation to Continue the Initial Case Management Conference to March 27, 2020 with Joint
13 Case Management Statements to be filed no later than March 20, 2020 (D.E. 79);
14          WHEREAS, the Court has not yet set a briefing schedule, a trial date, or any associated

15 final pretrial deadlines;
16          WHEREAS, the Parties are actively discussing resolution of this case in conjunction with

17 their discussions of resolution in the Perez v. Wells Fargo Bank, N.A. matter, No. 3:17-cv-454-
18 MMC, and believe that additional time to discuss resolution of this case would be fruitful;
19          WHEREAS, in the Perez matter, the parties requested, and the Court entered, a stay

20 through March 8, 2020 to permit discussion of a resolution, ECF No. 315.
21          WHEREAS, the Parties assert that there is good cause for the Court to stay this matter to

22 the same date, March 8, 2020, to allow the Parties to commit their time and resources fully toward
23 possible resolution;
24          WHEREAS, the Court entering a stay will not prejudice any party, as all Parties are

25 stipulating to the proposed stay;
26          WHEREAS, the Court entering a stay will not unduly delay the case or require the Court to

27 continue the trial, or any associated final pretrial deadlines, as those deadlines have not been
28 entered by the Court.
                                                      5
      JOINT STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING FURTHER DISCUSSIONS OF
                                          RESOLUTION
 1
            NOW THEREFORE, undersigned counsel for the Parties, having met and conferred and
 2
     good cause appearing, hereby stipulate and agree to stay the case up to and including March 8,
 3
     2020 for purposes of further discussions of potential resolution. The Parties further agree to the
 4
     following:
 5
 6         All pending deadlines and scheduled hearings in the case are held in abeyance.

 7         No later than March 8, 2020, the Parties shall submit a status report to the Court providing
            notification of the status of discussions and whether any deadlines or hearings should be
 8          rescheduled.
 9
           Wells Fargo’s response to the Second Amended Complaint shall be due ten days after the
10          stay is lifted.

11         The date of the March 27, 2020 Case Management Conference will remain unaffected.
12
13 IT IS SO STIPULATED.
14
15 DATED: February 6, 2020                     MCGUIREWOODS LLP

16
17                                             By:          /s/ Jamie D. Wells
                                                     Jamie D. Wells
18                                                   Attorneys for Defendant
                                                     WELLS FARGO BANK, N.A.
19
20
     DATED: February 6, 2020                      OUTTEN & GOLDEN LLP
21
22
                                                  By:      /s/ Ossai Miazad
23                                                      Ossai Miazad
24                                                      Attorney for Plaintiff
                                                        EDUARDO PEÑA
25
26
27
28
                                                        5
      JOINT STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING FURTHER DISCUSSIONS OF
                                          RESOLUTION
1 IT IS SO ORDERED.
2
     DATED: February             , 2020
3
4
5                                         Honorable Maxine M. Chesney
                                          United States Senior District Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             5
     JOINT STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING FURTHER DISCUSSIONS OF
                                         RESOLUTION
1                                           ATTESTATION

2          In compliance with Civil Local Rule 5-1(i)(3), regarding signatures, I hereby attest that I

3 have obtained the concurrence in the filing of this document from all signatories.
4 February 6, 2020                /s/ Jamie D. Wells
                                  Jamie D. Wells
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       5
     JOINT STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING FURTHER DISCUSSIONS OF
                                         RESOLUTION
